Citation Nr: 1338695	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to December 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to service connection for cor pulmonale was raised by the Veteran's representative in written argument submitted in December 2012.  This issue has not been adjudicated by the originating agency.  Therefore, it is referred to the originating agency for appropriate action.


REMAND

With respect to the psychiatric disability claim, a VA examination with opinion should be provided to clarify the diagnosis associated with the Veteran's psychiatric symptoms and to determine whether any diagnosed condition is related to service.

With respect to the COPD claim, an addendum opinion should be requested from the examiner who performed the March 2010 VA examination to provide a rationale for the determination that the COPD was not related to asbestos exposure.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claims.

2.  Then, afford the Veteran a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified. 

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service. 

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Provide the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders to the VA examiner who performed the March 2010 reparatory examination of the Veteran.  The examiner should be requested to provide the rationale for the opinion that the Veteran's COPD is not related to in-service asbestos exposure.  


If the March 2010 examiner is unavailable, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's COPD is etiologically related to his exposure to asbestos in service or is otherwise etiologically related to his active service.  The supporting rationale for the opinion must be provided.  If the physician is unable to provide the required opinion, he or she should explain why.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion and/or rationale.

4.  Undertake any other development determined to be warranted. 

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

